    Patrick J. Potter, VSB No. 37966
    PILLSBURY WINTHROP SHAW PITTMAN LLP
    1200 Seventeenth Street, NW
    Washington, DC 20036
    Tel: (202) 663-8928
    Email: patrick.potter@pillsburylaw.com

Counsel for the Debtor and Debtor in Possession

                IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                             Newport News Division
__________________________________________
                                           )
In re:                                     )
                                           )
INSIGNIA TECHNOLOGY SERVICES, LLC,1 )            Case No. 19-50277-SCS
                                           )
            Debtor.                        )     Chapter 11
__________________________________________)

                                        CERTIFICATE OF SERVICE

       I, Patrick J. Potter, hereby certify that, on September 6, 2019, I caused true and correct
copies of the Solicitation Package,2 comprised of the following documents, to be served by first-
class mail on the service list attached hereto as Exhibit A:
                     Combined Hearing Notice [Doc. 238];
                     Solicitation Package Cover Letter;
                     Ballot; and
                     Disclosure Statement, including the Plan and Exhibits attached thereto
                      (the “Disclosure Statement”).
       On September 6, 2019, I also caused true and correct copies of the following documents to
be served by first-class mail on the service list attached hereto as Exhibit B:
                     Combined Hearing Notice;
                     Notice of Non-Voting Status [Doc. 218, Ex. C] (the “Non-Voter
                      Notice”); and
                     Disclosure Statement.
      Furthermore, on September 6, 2019, I caused true and correct copies of the following
documents to be served by first-class mail on the service list attached hereto as Exhibit C:
                   Combined Hearing Notice; and
                   Non-Voter Notice

1
    The last four digits of the Debtor’s federal tax identification number are: 3701. The Debtor’s address is: 610
    Thimble Shoals Boulevard, Building 6, Newport News, Virginia 23606.
2
    Capitalized terms not otherwise defined have the meaning in the Debtor’s Expedited Motion for (I) Conditional
    Approval of the Disclosure Statement, (II) Approval of Procedures for Solicitation of Votes on the Plan, and (III)
    a Combined Hearing on Approval of the Disclosure Statement and Confirmation of the Plan [Doc. 218].
      Lastly, On September 6, 2019, I also caused true and correct copies of the following
document to be served by first-class mail on the service lists attached hereto as Exhibits A-C:
                   Notice of Hearing [Doc. 237]

Dated: September 9, 2019                           Respectfully submitted,

                                           PILLSBURY WINTHROP SHAW PITTMAN LLP

                                           By:       /s/ Patrick J. Potter
                                                   Patrick J. Potter, VSB No. 37966
                                                   Pillsbury Winthrop Shaw Pittman LLP
                                                   1200 Seventeenth Street, NW
                                                   Washington, DC 20036
                                                   Tel: (202) 663-8928
                                                   Email: patrick.potter@pillsburylaw.com

                                                   Counsel for the Debtor and Debtor in
                                                   Possession




                                              2
                                         Exhibit A

Brown & Edwards CPA                             Troutman Sanders
Counsel to Brown & Edwards CPA LLP              P.O. Box 933652
Robert S. Reverski, Jr., Esq.                   Atlanta, GA 31193-3652
Charles F. Midkiff, Esq.
Midkiff Muncie & Ross                           Internal Revenue Service
300 Arboretum Place, Ste. 420                   P.O. Box 7346
Richmond, VA 23236                              Philadelphia, PA 19101-7346

Charleston County Treasurer                     The Russo Group
Treasurer's Office                              Robert A. Russo, Esq.
O.T. Wallace County Office Building             The Russo Group
101 Meeting Street, Suite 240                   17 Amalfi Ct.
Charleston, SC 29401                            Robbinsville, NJ 08691

City of Newport News                            (David La Clair)
2400 Washington Ave,                            John D. McIntyre
Newport News, VA 23607                          McIntyre Stein, PLLC
                                                101 W. Main Street, Suite 920
Fox Rothschild LLP                              Norfolk, Virginia 23510
Prince Altee Thomas, Esquire
2000 Market St., 20th Floor
Philadelphia, PA 19130

Illinois Dept of Employment Security
33 S State St, 10th Floor
Chicago, IL 60603-2802

Jones, Blechman, Woltz & Kelly, P.C.
Robyn Hylton Hansen, Esq.
Jones, Blechman, Woltz & Kelly, P.C.
701 Town Center Drive, Suite 800
Newport News, VA 23606

Linebarger Goggan Blair & Simpson, LLP
P.O. Box 90128
Harrisburg, PA 17109

Magnum Multimedia Inc.
13800 Coppermine Rd, Ste. 310
Herndon, VA 20171

SDA Solutions, LLC
3751 Stonewall Manor Drive
Triangle, VA 22172



                                            1
                                         Exhibit B

Ally Bank                                       CACI Enterprise Solutions, Inc.
P.O. Box 130424                                 P.O. Box 418801
Roseville, MN 55113-0004                        Boston, MA 02241
                                                Counsel to CACI Enterprise Solutions, Inc.
Counsel to Janet Pulino                         James R. Schroll, Esq.
Nicholas Hantzes                                Andrea Campbell Davison, Esq.
1749 Old Meadow Road, Suite 308                 BEAN, KINNEY & KORMAN, P.C.
McLean, VA 22102                                2311 Wilson Blvd., 5th Floor
                                                Arlington, Virginia 22201
Adobe
345 Park Avenue                                 Comcast Business
San Jose, CA 95110-2704                         P.O. Box 71211
                                                Charlotte, NC 28272
AFLAC
Attn: Brandon Sholar                            Cox Communications
4608 Westgrove Court                            Cox Business Dept 781121
Virginia Beach, VA 23455                        P.O. Box 78000
                                                Detroit, MI 48278-1121
AFLAC
Worldwide Headquarters                          Dell Financial Services, LLC
Columbus, GA 31999                              c/o Resurgent Capital Services
                                                P.O. Box 10390
AHT Insurance                                   Greenville, S.C. 29603-0390
Sherry Williams
20 South King Street                            Deltek, Inc.
Leesburg, VA 20175                              2291 Wood Oak Drive
                                                Herndon, VA 20171
Akshita Tek Systems, Inc
19 Latham Village Ln, Unit 5                    Department of Veterans Affairs
Latham, NY 12110                                23 Christopher Way
                                                Attn: Robert C. Kately
Alerus Financial                                Contracting Officer
P.O. Box 6001                                   Eatontown, NJ 07724
Grand Forks, ND 58206
                                                Department of Veteran Affairs
Apple Inc.                                      321 Ballener Center Drive Suite 125
P.O. Box 846095                                 Attn: Terri Nestor
Dallas, TX 75284-6095                           Frederick, MD 21703
Beneflex Management                             Dominion Virginia Energy
397 Little Neck Road, Suite 108, Bldg 3300      P.O. Box 26543
Virginia Beach, VA 23452                        Richmond, VA 23290
Bernstein Management Corporation                EA Frameworks, LLC
5301 Wisconsin Ave. NW, Suite 500               1716 Briarcrest Drive, Ste. 320
Washington DC, 20015                            Bryan, TX 77802
Eggleston Services                          LegalShield
1161 Ingleside Rd                           P.O. Box 2629
Norfolk, VA 23502                           Ada, OK 74821

Global Insights + Solutions LLC             MetLife
2200 Pennsylvania Avenue, NW                P.O. Box 804466
4th Floor East                              Kansas City, MO 64180
Washington, DC 20037
                                            Microsoft
Government Services Administration          One Microsoft Way
2200 Crystal Drive, Suite 4,                Redmond, WA 98052
Arlington VA 22202
                                            Mutual of Omaha
GreatAmerica Financial Services Corp.       P.O. Box 2147
Attn: Litigation Department                 Omaha, NE 68103
PO Box 609
Cedar Rapids, IA 52406                      Mutual of Omaha
                                            3300 Mutual of Omaha Plaza
Hireright, LLC                              Omaha, NE 68175
P.O. Box 847891
Dallas, TX 75284                            Newport News Waterworks
                                            P.O. Box 979
HRSD                                        Newport News, VA 23607
P.O. Box 37097
Boone, IA 50037                             PayChex Human Resource Services
                                            General Post Office
IGES, LLC                                   P.O. Box 29769
405 Ians Way                                New York, NY 10087-9769
Chesapeake, VA 23320
                                            Paychex Human Resource Services
InQuisient                                  Paychex
11654 Plaza America Drive Ste. 639          P.O. Box 732954
Reston, VA 20190                            Dallas, TX 75373

Jones, Blechman, Woltz, & Kelly, P.C.       Paylocity
Robyn Hylton Hansen, Esq.                   Attn: Legal Department
Jones, Blechman, Woltz & Kelly, P.C.        1400 American Lane
701 Town Center Drive, Suite 800            Schaumburg, IL 60173
Newport News, VA 23606
                                            Paylocity Payroll and HRIS Migration
Kinetic Solutions, LLC                      Services
2013 Main Line Blvd, Ste. 102               Paylocity
Alexandria, VA 22301                        3800 N. Wilke Road
                                            Arlington Heights, IL 60004
Leading Strategy, Inc.
1804 Anderson Rd.                           PCT LLC
Falls Church, VA 22043                      1115 Independence Blvd., Ste. 208
                                            Virginia Beach, VA 23455

                                        2
PKS, LLC                                     Verizon Wireless
1282 Smallwood Drive, Suite 334              P.O. Box 25505
Waldorf, MD 20603                            Lehigh Valley, PA 18002

Power Business Machines, Inc.                Virginia Natural Gas
9701 Warwick Blvd.                           P.O. Box 5409
Newport News, VA 23601-4224                  Carol Stream, IL 60197

Selman & Co                                  Vision Service Plan
P.O. Box 24847                               P.O. Box 742430
Cleveland, OH 44124                          Los Angeles, CA 90074

Selman Company                               VSP Vision Care, Inc.
6110 Parkland Blvd.                          P.O. Box 742430
Cleveland, OH 44124                          Los Angeles, CA 90074-2430

Sprezzatura Management Consulting, LLC       Zeva Incorporated
P.O. Box 201613                              c/o George R.A. Doumar
Denver, CO 80220                             1530 Wilson Bld., Ste. 430
                                             Arlington, VA 22209
STH, LLC
P.O. Box 80276                               US EPA Region 3 Office of Regional
Charleston, SC 29416                         Counsel
                                             1650 Arch Street
TapRoot Solutions, Inc.                      Bettina Dunn, Paralegal Specialist
401 Golden Bear Dr.                          Philadelphia, PA 19103
Austin, TX 78734
                                             U.S. Securities and Exchange Commission,
Hartford Fire Insurance Company              Office of Reorganization
Bankruptcy Unit, HO2-R Home Office           950 East Paces Ferry Road, N.E., Suite 900
Hartford, CT 06155                           Atlanta, GA 30326-1382
Robert A. Russo, Esq.                        Office of The United States Trustee
The Russo Group                              Attn: Kenneth N. Whitehurst, III, Esq.
17 Amalfi Ct.                                200 Granby Street
Robbinsville, NJ 08691                       Suite 625
                                             Norfolk, VA 23510
United Health Group UHS
P.O.Box 94017                                The Honorable Alan Wilson
Palatine, IL 60094-4017                      P.O.Box 11549
                                             Columbia S.C 29201
USAA Life Insurance Company
9800 Fredersburg Road                        Mark R. Herring, Attorney General
San Antonio, TX 78288                        202 North Ninth Street
                                             Richmond, Virginia 23219
VAIL Technologies, LLC
801 South 22nd St.
Arlington, VA 22202

                                         3
Karl A. Racine, Attorney General              Attorney General's Office - Boston
Attn: Deputy Attorney General,                1 Ashburton Place, 20th Floor
David Fisher                                  Boston, MA 02108
Commercial Division
Land Acquisition & Bankruptcy                 Office of the Attorney General
441 4th Street, NW                            The Capitol
Washington, DC 20001                          Albany, NY 12224-0341

Office of the Attorney General                Pennsylvania Office of Attorney General
P.O. Box 300152                               Strawberry Square
Montgomery, AL 36130-0152                     Harrisburg, PA 17120

Mark Brnovich, Attorney General               Office of the Attorney General
Attn: Bankruptcy Department                   PO Box 12548
2005 N Central Ave                            Austin, TX 78711-2548
Phoenix, AZ 85004-2926
                                              Office of the Attorney General
Office of the Attorney General                202 North Ninth Street
455 Golden Gate Avenue, Suite 11000           Richmond, Virginia 23219
San Francisco, CA 94102-7004
                                              Social Security Administration Office of GC
Office of the Attorney General Colorado       300 Spring Garden Street
1300 Broadway, 10th Floor                     Philadelphia, PA 19123
Denver, CO 80203

Office of the Attorney General State of
Florida
PL-01 The Capitol
Tallahassee, FL 32399-1050

Office of the Attorney General
40 Capitol Square, SW
Atlanta, Ga 30334

Office of the Attorney General
700 Capitol Avenue, Suite 118
Frankfort, Kentucky 40601-3449

Louisiana Attorney General
1885 North Third Street
Baton Rouge, LA 70802

Maryland Attorney General
200 St. Paul Place
Baltimore, MD 21202




                                          4
                                    Exhibit C

HYMAN BROS. MAZDA                          Abdow, Sarah
12602 Jefferson Ave                        2792 Thaxton Ln
Newport News, VA 23602                     Oakton, VA 22124

WEBBANK                                    Abedin, Sakeba
215 S. State Street, Suite 1000            613 Robin Hood Drive
Salt Lake City, UT 84111                   Yorktown, VA 23693

CTR Technical Services Group, Inc          Adeymo, Peter
P.O. Box 12177                             105 Edgecombe Avenue #506
Newport News, VA 23606                     New York, NY 10030

Meadows Cleaning Concepts                  Anderson, Nicholas
48 Cornwall Terrace                        12340 Alameda Trace Cir, Apt. 2005
Hampton, VA 23666                          Austin, TX 78727

Newton Software Inc.                       Arogundade, Elijah
4811 Montgomery Road                       1081 Athena Court
Cincinnati, OH 45212                       Acworth, GA 30101

OPTUM Bank                                 Ayala, Jose
P.O. Box 271629                            10500 Irma Drive Apt 20-201
Salt Lake, UT 84127                        Northglenn, CO 80233

SCE&G                                      Bailey, Jeffrey
P.O. Box 100255                            3416 Lindsey LN
Columbia, SC 29202                         Toano, VA 23168

Thomson Reuters (GRC) Inc                  Barnes, Jamaine
P.O. Bo 417175                             11422 Wildmeadows Street
Boston, MA 02241                           Waldorf, MD 20601

Verizon                                    Berry, William
P.O. Box 15124                             8756 Raleigh Mews
Albany, NY 12212                           Gainesville, VA 20155

WOW!                                       Billiter, Steven
P.O. Box 70999                             2 Drake Ct
Charlotte, NC 28272                        Newport News, VA 23606

Krystle Ragin
3120 Quartet Lane
Silver Spring, MD 20904



                                       1
Boyd, Rebecca                     Collier, Jequetta
3739 St Bridget Lane              4423 Lee Hill School Dr
St. Ann, MO 63074                 Fredericksburg, VA 22408

Brinson, LaTina                   Cook, James
5856 Governors Hill Dr            10551 Angler Ct
Alexandria, VA 22310              Orlando, FL 32825

Brooks, David                     Cox, Kevin M
422 S. Scott St.                  451 Martha Lee Drive
New Orleans, LA 70119             Hampton, VA 23666

Bryant, Jennifer                  Cozad, Sandra
709 Timmons Ct                    1387 County Hwy 33
Chesapeake, VA 23322              Oneonta, AL 35121

Buono, John                       Craig, Bonnie
1508 Chantilly Dr                 4206 Fairmeadow Drive
Sierra Vista, AZ 85635            Round Rock, TX 78665

Burrell, Sybil                    Craig, Christopher
2124 Greendale Circle             12101 Dessau Rd #2103
Birmingham, AL 35215              Austin, TX 78754

Campbell, Milana                  Curlee, Brandon
255 N Washington St Apt 535       865 Homestake Ct
Rockville, MD 20850               Castle Rock, CO 80108

Canter, William                   Daniels, Tiffany
4611 Hunt Avenue                  1521 16th Way SW
Chevy Chase, MD 20815             Birmingham, AL 35211

Chagnon, Michael                  Davis, Jeffrey
5394 Grassy Trail Dr              805 Westgate Court
Riverside, CA 92504               Newport News, VA 23602

Clark, Je'nean                    Davis, Latoya
15371 East Arkansas Place         603 Providence Street
Aurora, CO 80017                  Stafford, VA 22554

Cohen, Peter                      Dhavala, Lakshmi
14817 Keeneland Circle            23195 Wrathall Drive
North Potomac, MD 20878           Ashburn, VA 20148




                              2
Douglas, Teddy                  Gould, Stephen
11305 Old Cistern Lane          3704 Eagles Nest Court
Laurel, MD 20708                Edgewater, MD 21037

Durand, Fred                    Green, Christine
658 Beauregard St.              5715 Jason Street
Charleston, SC 29412            Cheverly, MD 20785

Elliott, Curtis                 Guillot, Neil
3597 Light Horse Loop           1922 E 164th Place
Virginia Beach, VA 23453        Thornton, CO 80602

Farthing, Robert                Haas, Jeremy
210 Chardonnay Ct               304 Bernburg Lane
Winchester, KY 40391            College Station, TX 77845

Findley, Kaleb                  Harlow, Michael
516 Woodmere Creek Way          3249 Center Ridge Drive
Birmingham, AL 35226            Richmond, VA 23233

Foye, Theodore "Ted"            Heard, Zakayyia S
2356 Mathews Green Rd           5685 Express Drive Apt D
Virginia Beach, VA 23456        Montgomery, AL 36116-2829

Francis, Douglas                Henderson, Nakia
835 Hailsham Pl                 6796 Ashberry Drive
Newport News, VA 23608          Pinson, AL 35126

Gackstatter, Chris              Hornung, Nick
4457 Lydias Drive               3307 Cannongate Rd, Apt. 204
Williamsburg, VA 23188          Fairfax, VA 22031

Gambrell, Thomas                Hudson, Amber
1172 Springdale Road NE         265 Little Farms Avenue
Atlanta, GA 30306               Hampton, VA 23661

Garnhart, Geoffrey              Hughley, Kailah
402 Country Club Drive SW       1812 Rime Village Drive
Leesburg, VA 20175              Birmingham, AL 35216

Getreu II, Michael              Hunter, Lakeishawn Y
11393 Kearney Way               5108 Goldsboro Dr Apt 5
Thornton, CO 80233              Newport News, VA 23605




                            3
Irby, Keundra                  Lewis, Glenda
1940 Croydon Cir               615 Vicksburg Street
Birmingham, AL 35235           Birmingham, AL 35224

Jackson, Vanessa               Lindner, Corey
1932 Buford Court              927 Prestige Court
Conyers, GA 30094              Newport News, VA 23602

Jenkins, Kerri                 Lucas, David (Aaron)
108 Tides Run                  276 Maplewood Place
Yorktown, VA 23692             Walkersville, MD 21793

Jensen, Robbi                  Luke, Tyler
607 Semaht Street              1727 Whitewood Ln
Charleston, SC 29412           Herndon, VA 20170

Johnson, Michelle              Major, Thomas
12285 E 14th Ave               9001 Lonstreet Drive
Aurora, CO 80011               Manassas, VA 20110

Jones, Franklin                Manthe, Michael
13219 Lantern Hill Court       2005 Howard Dr
Silver Spring, MD 20906        Winter Park, FL 32789

Karp, Stefanie                 Marin, Marvin
1800 R Street NW Apt 808       3158 Fledgling Circle
Washington, DC 20009           Woodbridge, VA 22193

Kelly, Daniel                  Martin, Kelly
956 Elliott Road               4205 Virginia Rail Drive
Virginia Beach, VA 23464       Providence Forge, VA 23140

Kohr, Glenn                    Mathew, Vimal
7796 Gold Lennox Cv            822 Shadybrook Drive
Lake Worth, FL 33467           Murphy, TX 75094

Koran, Robin                   McCarthy, Chad
14 Green Lane                  116 Norge Lane
Aston, PA 19014                Williamsburg, VA 23188

Leal, Susan                    McDaniels, Debra
10602 Lakeside Drive           511 Exeter Court
Jonestown, TX 78645            Hampton, VA 23666




                           4
McDole, John                   Oravec, Andrea
2321 Gleneagle Trace           9705 Willmans Way
Conyers, GA 30012              Manassas, VA 20111

Mohler, Monica                 Parks, Richard
125 W Greenway Blvd            20574 Strath Haven Drive
Falls Church, VA 22046         Montgomery Village, MD 20886

Moosani, Hari                  Patel, Sagar
20365 Water Valley Ct          11610 Little Ptx Pkwy APT 302
Potomac Falls, VA 20165        Columbia, MD 21044

Morton, Michael                Phillips, Charlotte
103 Bentley Court              3560 Highway 25
Yorktown, VA 23693             Montevallo, AL 35115

Most, Jason                    Preble, Anne
26 Richland Drive              1500 Chessington Ct
Newport News, VA 23608         Virginia Beach, VA 23464

Moton, Susan                   Price, Janee
305 Addison Drive              1550 7th St NW #332
Calera, AL 35040               Washington, DC 20001

Munthali, Chimwemwe            Rahman, Hafizur
15824 Lee Carter Road          5300 Kepler Lane
Gainesville, VA 20155          Springfield, VA 22151

Nickerson, Michael             Rai, Dharan
308 Ludlow Dr                  135 Peacock Way
Seaford, VA 23696              Alpharetta, GA 30004

Niemietz, Kevin                Ramsawamy, Vaidyanathan
2710 Brindisi Way              12819 Poplar Creek Drive
Cedar Park, TX 78613           Fairfax, VA 22033

Norman, Bryant                 Raparthi, Mahesh
715 Mark Twain Drive           42031 Mill Quarter Place
Florissant, MO 63031           Ashburn, VA 20148

Oestreicher, Don               Reith, Susan
3582 Sharpes Meadow Lane       6 Bellacasa Way Apt 203
Fairfax, VA 22030              Hampton, VA 23666




                           5
Respress, Theron                    Thahseen, Shabana
524 Salt Aire Court                 4701 Staggerbrush RD Apt# 1424
Virginia Beach, VA 23451            Austin, TX 78749

Rive, Courtney                      Thomas, Kyle
447 Fairway Drive                   15336 Falconbridge Terr
New Orleans, LA 70124               Gaithersburg, MD 20878

Rodriguez, Dale                     Tolbert, Ayoki
11 Stillmeadow Ct                   111 Crestmont Lane
Austin, TX 78738                    Pelham, AL 35124

Schaubach, Douglas                  Tolen, Michelle
5022 Cay Street                     6505 Tree Crossings Parkway
Newport News, VA 23605              Hoover, AL 35244

Scott, Eric                         Turner, Megan
24 Holloway Road                    750 Claremont Ave
Newport News, VA 23602              Montgomery, AL 36107

Seelam, Ram                         Walker, Michael
42989 Pascale Ter                   104 Bill Sours Drive
Ashburn, VA 20148                   Yorktown, VA 23693

Sitler, Toney                       Waters, Christopher
2238 Indian Paintbrush Circle       807 Britain Way
Highlands Ranch, CO 80129           St. Charles, MO 63304

Stortz, John                        Webb, Dwaine
4169 Club Course Drive              720 Brickingham Drive
North Charleston, SC 29420          St. Peters, MO 63376

Strylowski, Jerry M                 White, Michael
11712 Jefferson Ave Ste C256        403 Wind Mill Loop
Newport News, VA 23606              Newport News, VA 23602

Tantri, Tripti                      Yager, Mary
35 Rockway Avenue Unit #307         3426 Fiddle Leaf Way
Weymouth, MA 02188                  Lakeland, FL 33811

Tatum. Cody                         Sri Chava
100 Grandview dr                    317 Ranch Road 620 South
Hampton, VA 23664                   Suite 302F
                                    Austin, TX 78734




                                6
Carla Peters                              BigTime
9544 Walker Way                           1 South Wacker Drive
Manassas Park, VA 20111-3086              Suite 2900
                                          Chicago, IL 60606
Comcast
P.O. Box 70219                            Sherry Williams
Philadelphia, PA 19176-0219               20 South King Street
                                          Leesburg, VA 20175
Tammy Farmer
397 Little Neck Road Suite 108            Dorene Schroeder
Building 3300                             121520 Meredith Drive
Virginia Beach, VA 23452                  Urbandale, IA 50323

Stephanie Meadows                         John West
48 Cornwall Terrace                       1001 Haxall Sanders Building
Hampton, VA 23666                         Richmond, VA 23219

Laura Kabzinski Lockbox #732954           Booz Allen Hamilton, Inc.
P.O. Box 7329654                          Attention: Victor Davis
Dallas, TX 75373-2954                     308 Sentinel Drive
                                          Annapolis Junction, MD 20701
Monster Worldwide, Inc. Attn: Aaron
Schmier                                   Full Spectrum Intelligence, Innovation &
P.O. Box 90364                            Integration
Chicago, IL 60696-0364                    196 Van Buren Street
                                          Herndon, VA 22170




                                      7
